Citation Nr: 0122362	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  99-22 199A	)	DATE
	)
	)


THE ISSUE

Whether a January 1988 decision by the Board of Veterans' 
Appeals, which denied restoration of a 50 percent schedular 
disability evaluation for the veteran's service connected 
psychiatric disorder, and denied an increased rating in 
excess of 30 percent for this disability, should be revised 
or reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran, the moving party in this case, had active 
military service from August 1975 to March 1976.  

In January 1988, the Board of Veterans' Appeals (Board) 
denied the restoration of a 50 percent disability evaluation 
for the veteran's psychiatric disorder, and denied an 
increased rating, in excess of 30 percent, for that disorder.  
In November 1999, the Board received a letter from the 
veteran's representative, which was a request for revision of 
the Board's January 1988 decision, on the grounds of clear 
and unmistakable error (CUE) in that decision.  In September 
2000, the Board wrote to the veteran and his representative 
acknowledging receipt of this motion.  The veteran was also 
provided the citation to applicable law and regulations 
concerning such motions.  Shortly thereafter, the Board 
received a virtually identical copy of the original motion 
for revision of the Board's 1988 decision from the veteran's 
representative. 

Subsequently, the Board wrote veteran concerning his 
representation in this matter.  This was done because the 
record disclosed that he had previously indicated that he was 
represented before the VA by the Puerto Rico Public Advocate 
for Veterans Affairs, rather than a private attorney.  The 
veteran, however, did not respond to this letter, but since 
the motion to revise the Board's 1988 decision also included 
sufficient information from which to establish that the 
veteran's private attorney was authorized to act on behalf of 
the veteran in this matter, no further clarification in this 
regard is necessary at this time.  See 38 C.F.R. § 20.603.    


FINDINGS OF FACT

1.  In an April 1980 rating action, the veteran was awarded a 
50 percent schedular evaluation for his service connected 
psychiatric disability.  

2.  In a July 1986 rating action, the RO reduced the 50 
percent evaluation assigned for the veteran's psychiatric 
disorder to a 30 percent evaluation, effective from October 
1986.  

3.  In a January 1988 decision, the Board denied restoration 
of the veteran's 50 percent disability evaluation, 
essentially concluding that the evidence showed that the 
veteran exhibited sustained improvement in the impairment 
caused by his psychiatric disorder.  

4.  The findings described by the Board to support its 
conclusion that the veteran exhibited sustained improvement 
in his psychiatric disability were the same findings that 
were present when the veteran's 50 percent disability 
evaluation was initially assigned.  

5.  The evidence of record at the time of the Board's January 
1988 decision did not demonstrate sustained improvement in 
the impairment caused by the veteran's psychiatric disorder.  

6.  The veteran has failed to clearly and specifically set 
forth the alleged CUE, or errors, of fact or law in that 
aspect of the January 1988 Board decision that failed to 
assign a higher rating, specifically, a total disability 
evaluation, for the veteran's psychiatric disorder, the legal 
or factual basis for such allegations, and why the result 
would have been manifestly different but for the alleged 
error.


CONCLUSIONS OF LAW

1.  The Board's January 1988 decision that failed to restore 
the 50 percent schedular evaluation for the veteran's 
psychiatric disability was clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (2000); C.F.R. §§ 20.1403 
(2000), 3.344 (in effect in 1988).  

2.  Because the requirements for a motion for revision of the 
Board's January 1988 decision, insofar as it did not assign a 
higher rating, specifically, a total disability evaluation, 
for the veteran's psychiatric disorder, based on clear and 
unmistakable error have not been met, this aspect of the 
veteran's motion must be dismissed without prejudice to 
refiling.  38 C.F.R. §§ 20.1403, 20.1404(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record in this case reflects that the veteran 
was originally awarded service connection for a psychiatric 
disability in a May 1976 rating action.  At that time, the 
veteran was assigned a 30 percent disability evaluation 
pursuant to the Schedule for Rating Disabilities, effective 
from March 1976.  But for brief periods in 1977 and 1978 when 
the veteran was assigned temporary total ratings under the 
provisions of 38 C.F.R. § 4.29 due to his hospitalization, 
his 30 percent schedular disability evaluation remained in 
effect until July 1979.  In a December 1979 rating action, 
the veteran's schedular disability evaluation was increased 
to 50 percent, effective from July 16, 1979.  In 1981, the 
veteran was again assigned a temporary total rating under 38 
C.F.R. § 4.29, owing to a hospitalization between February 
and April 1981, but otherwise, his 50 percent schedular 
evaluation remained in effect until 1986.  In a July 1986 
rating action, the veteran's 50 percent rating was reduced to 
30 percent effective from October 1986.  The veteran appealed 
this action to the Board, and in its January 1988 decision, 
the Board wrote that it was reasonable to conclude that there 
had been sustained improvement in the veteran's disability, 
and that the 30 percent rating assigned was appropriate.  
Accordingly, an increased evaluation for the veteran's 
psychiatric disorder was denied.  It is this 1988 decision 
that the veteran now seeks to reverse or revise based on 
clear and unmistakable error in the decision.  

Rule 1403 of the Rules of Practice of the Board of Veterans' 
Appeals, found at 38 C.F.R. § 20.1403 (2000), relates to what 
constitutes CUE and what does not, and provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the 
result would have been manifestly different but for 
the error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.

(b) Record to be reviewed.  (1) General. Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.  (2) Special rule for 
Board decisions issued on or after July 21, 1992.  For 
a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made 
includes relevant documents possessed by the 
Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of 
the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  If 
it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be 
clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.
(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a 
Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation 
of evidence.  A disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct 
application of a statute or regulation where, 
subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.

(Authority:  38 U.S.C.A. §§ 501(a), 7111).

Furthermore, a motion to revise a prior Board decision, 

. . . must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of 
fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the 
result would have been manifestly different but for 
the alleged error.  Non-specific allegations of 
failure to follow regulations or failure to give 
due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy 
the requirements of the previous sentence.  Motions 
which fail to comply with the requirements set 
forth in this paragraph shall be denied. 

38 C.F.R. § 20.1404(b) (2000).  [Effective July 10, 2001, 
§ 20.1404 (b) was amended by an interim final rule to provide 
that motions which fail to comply with the requirements of 
that paragraph are to be dismissed without prejudice to 
refiling, rather than to be the subject of a final denial.  
36 Fed. Reg. 35902-35903 (July 10, 2001).  See Disabled 
American Veterans, et al. v. Gober, 234 F.3d. 682 (2000).]  

The Board further notes that, with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims.  More specifically, it was observed that 
Congress intended that the Department of Veterans Affairs 
adopt the Court's interpretation of the term "clear and 
unmistakable error."  Indeed, as was discussed in the notice 
of proposed rulemaking, 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the statute specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of [CUE]."  143 Cong. Rec. H1567, H1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Therefore, the 
Board is permitted to seek guidance, as to the existence of 
clear and unmistakable error in prior Board decisions, based 
upon years of prior Court decisions regarding CUE.

As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied,"
(2) the error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE 
must be based on the record and law that existed at 
the time for the prior adjudication in question.

Damrel v. Brown, 6 Vet.App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

In this case, the relevant language setting out the veteran's 
contentions in his motion to revise the decision at issue is 
as follows:

The decision to reduce the rating based on the 1986 
examination is clear and unmistakable error.  The 
BVA upheld the reduction in rating on the basis 
that the examination showed a material improvement.  

The finding that [the veteran] had materially 
improved violates 38 C.F.R. § 3.344 (1988).  That 
regulation provides that a rating will not be 
reduced on one examination.  The purpose of this 
regulation is to ensure that the VA does not reduce 
a veteran's rating unless there is sustained 
improvement.  The BVA reduced [the veteran's] 
rating based on one, inconclusive psychiatric 
examination.  "Examinations less full and complete 
than those on which payments were authorized or 
continued will not be used as a basis of 
reduction."  

If the VA had correctly applied the law, the result 
would have been manifestly different.  [The 
veteran's] rating would not have been reduced from 
50 percent.  

In reference to the issue of increased rating above 
30 percent.  The BVA decision was CUE because the 
evidence showed [the veteran] was unemployable.  
Therefore, it was CUE not to assign a total 
disability, individual unemployability rating.  It 
was CUE not to assign him at least a total 
disability rating.  

In its 1988 decision, the Board characterized the issue on 
appeal as whether an increased rating for the veteran's 
psychiatric disorder, in excess of 30 percent was warranted.  
At the same time, however, the Board acknowledged in its 
decision that the appeal had been taken from a decision by 
the regional office to reduce the veteran's disability 
evaluation from 50 percent to 30 percent.  The Board also 
recognized that the veteran's 50 percent schedular rating had 
been in effect since July 1979.  

The evidence the Board described in its 1988 decision 
included the report of an examination for VA purposes dated 
in September 1979, which preceded the December 1979 rating 
action that awarded an increased 50 percent disability 
evaluation for the veteran's psychiatric disorder; the report 
of a VA examination conducted in September 1982; a VA 
psychologist's report dated in October 1982; and the report 
of an examination conducted for VA purposes in April 1986.  
The Board also set forth the schedular criteria for 
evaluating psychiatric impairment at the 30 percent rate and 
at the 50 percent rate.  Further, the Board set forth the 
pertinent provisions of 38 C.F.R. § 3.344, regarding 
stabilization of disability evaluations.  In particular, it 
was noted that psychoneurotic reactions would not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warranted the conclusion that 
sustained improvement had been demonstrated.  

The 1979 examination report the Board considered in its 
decision, showed that the veteran was described as clean and 
appropriately dressed, but that he appeared very tense and 
restless, with vague speech that contained paranoid flavor 
and frequent blocking.  The veteran was also described as one 
who exhibited unpredictable behavior, marked hostility, 
irritability and frequent outbursts and episodes of violence.  
There were, however, no overt delusions or perceptual 
disorders noted, no depressive signs and the veteran was 
considered oriented in three spheres.  Moreover, the 
veteran's judgment was not considered impaired, although his 
concentration was impaired.  

The September 1982 examination report showed that the veteran 
was again described as clean and well groomed, but appeared 
anxious and tense, with halting speech.  The veteran was also 
described as one who angers easily, but who felt he could 
control himself as of late, and no longer react violently or 
aggressively.  The veteran was also described as alert, 
coherent, cooperative and relevant.  He exhibited no thought 
disorder, except for some referential ideas, and he was also 
described as oriented.  The veteran's mood, however, was at 
times depressed, his concentration and judgment were 
considered poor and he had little insight.  

In the October 1982 psychologist's report, the veteran was 
observed to be cooperative and well oriented, although he 
complained of anxiety.  Test data failed to reveal signs of a 
major thought disorder or a perceptual disorder, and the 
veteran was noted not to appear grossly out of contact with 
reality.  The veteran was also described as ambivalent 
regarding his feelings toward people, yet it was considered 
that resentment and overt hostility toward humanity in 
general appeared to predominate.  There was also a depressive 
component noted, and the veteran's defenses were described as 
consisting of avoidance and occasional acting out.  

The April 1986 VA examination report revealed that the 
veteran was appropriately dressed but preferred to talk very 
little.  Some blocking was noted.  The veteran's wife 
described him as unpredictable, irritable, hostile, and 
aggressive.  The veteran was also described as having 
problems with people and authorities, and although he was 
evasive, he was considered to be in good contact, coherent 
and relevant.  Also, the veteran was considered as not 
overtly delusion, or actively hallucinating, although there 
was paranoid ideation and free floating anxiety.  There were 
no depressive signs and the veteran was thought to be 
oriented in three spheres.  He was, however, considered to 
have a low tolerance for frustration, and would easily become 
verbally aggressive.  The veteran's concentration was 
described as difficult to explore, as he was considered not 
very cooperative.  It was indicated, however, that the 
veteran could differentiate between right and wrong, although 
his judgment was only described as fair.  

In reaching its decision to deny the restoration of a 50 
percent evaluation for the veteran's psychiatric disorder, 
and an increased disability evaluation, the Board wrote in 
pertinent part as follows:

. . . at the time of the Veterans Administration 
psychiatric examination in April 1986, the veteran 
exhibited paranoid ideation and floating anxiety.  
He was, however, not overtly delusion and was not 
hallucinating.  He was fully oriented and 
manifested no signs of depression.  In view of the 
detailed symptoms and findings reported in April 
1986, it is reasonable to conclude that there has 
been sustained improvement in the service-connected 
nervous disorder and that the 30 percent evaluation 
now assigned is appropriate.  

As the Board correctly indicated in its 1988 decision, in 
order to reduce the veteran's disability evaluation from 50 
percent to 30 percent, it was necessary to show that there 
had been sustained improvement in the veteran's disorder.  
The Board must now acknowledge, however, that the symptoms, 
or the absence of certain symptoms, that were enumerated in 
its 1988 decision to demonstrate improvement, (i.e., the 
absence of overt delusions or hallucinations, and that the 
veteran was fully oriented with no signs of depression), were 
all essentially set forth in the 1979 examination report and 
used as a basis for initially awarding a 50 percent 
disability evaluation.  As set forth above, it was 
specifically noted in the 1979 VA examination report, that 
the veteran had no overt delusions or perceptual disorders, 
he was considered well oriented in three spheres, and that 
there were no depressive signs.  

Under the foregoing circumstances, it cannot be argued that 
the 1986 findings cited by the Board demonstrated an 
improvement over those findings which formed the basis for 
the assignment of the original 50 percent disability rating.  
Indeed, a comparison of all the findings set forth on the 
1979 and 1986 examination reports shows that, while the 
choice of vocabulary to describe the veteran's condition was 
somewhat different, their content was essentially the same.   

The application of the regulation regarding the reduction of 
disability evaluations in effect 5 years or more required 
evidence that clearly warranted the conclusion that sustained 
improvement in the disability at issue had been demonstrated.  
The failure to describe any such evidence in its January 1988 
decision is CUE, and the absence of evidence demonstrating 
sustained improvement in the disability at issued dictates 
that the outcome of the January 1988 decision by the Board 
should have been manifestly different.  Accordingly, the 
Board now concludes that its failure to restore the veteran's 
50 percent disability evaluation in its January 1988 decision 
was clearly and unmistakably erroneous, and requires 
reinstatement of a 50 percent schedular evaluation, effective 
from October 1, 1986.  

With respect to the veteran's allegation that he should have 
been assigned a total disability rating by the Board in its 
1988 decision, the only arguments he has made to support that 
contention is that he believes the evidence showed the 
veteran was unemployable at that time.  In order to assign a 
total disability rating for a psychiatric disorder at that 
time, the evidence must have shown that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; there was 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part IV, Diagnostic 
Code 9400, in effect in 1988.  

The veteran has not pointed to any evidence demonstrating 
that any of the aforementioned criteria were met, let alone 
evidence that undebatably demonstrates his entitlement to a 
total disability rating for his psychiatric disorder.  
Although there was evidence that the veteran was unemployed 
at the time of the Board's decision, this fact was not 
attributed in any record exclusively to the veteran's 
psychiatric impairment.  In these circumstances, it would 
appear that the veteran's contention calling for the 
assignment of a disability evaluation of his psychiatric 
impairment, different from that determined by the Board, is 
simply an expression of disagreement as to how the Board 
evaluated the evidence.  This is specifically cited in 
applicable regulation as an example of what does not 
constitute CUE.  See 38 C.F.R. § 20.1403(d)(3).  

Moreover, as far as any other basis for CUE is concerned in 
this regard, the Board must emphasize that in a CUE motion, 
it is incumbent upon the moving party to set forth clearly 
and specifically the alleged CUE, and that non-specific 
allegations of error, are insufficient to satisfy this 
requirement under Rule 1404(b).  Motions which fail to comply 
with the requirements set forth in Rule 1404(b), are subject 
to dismissal without prejudice.  Disabled American Veterans, 
et al. v. Gober, supra.  

In connection with that aspect of this motion that alleges 
error in the failure to assign a total disability evaluation 
for the veteran's psychiatric impairment, the Board concludes 
that the veteran has not complied with the requirements of 38 
C.F.R. § 20.1404(b), since he has failed to clearly and 
specifically set forth the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  In view of this, the Board has no alternative 
but to dismiss this aspect of the veteran's motion of CUE 
without prejudice.

In reaching its decisions in this case, the Board also 
observes that, during the pendency of this matter, the 
Veterans Claims Assistance Act of 2000 was enacted, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  This law addresses notification 
requirements of VA, and its duty to assist claimants in the 
development of claims.  Given the nature of a motion to 
revise an earlier decision based on CUE, however, additional 
development of the record is not at issue since the 
evaluation of those motions are based on the record as it is 
constituted at the time of the decision sought to be revised.  
Likewise, it is clear that the veteran was aware of the 
pertinent criteria considered in determining whether a prior 
decision was based on CUE as he was provided citation to the 
relevant law and regulations in September 1999.  Under these 
circumstances, any requirements of the Veterans Claims 
Assistance Act of 2000 have been satisfied, and no further 
action is necessary by the Board to ensure compliance with 
this law.  


ORDER

Clear and unmistakable error having been found in the January 
1988 Board decision which failed to restore the 50 percent 
schedular rating for a service-connected psychiatric 
disorder, the 50 percent schedular rating is restored, 
effective from October 1, 1986, and subject to the law and 
regulations governing the payment of monetary benefits, the 
appeal in this regard is granted.  

The motion for revision of the January 1988 Board decision 
with respect to its failure to assign a total disability 
rating for the veteran's psychiatric disorder, on the grounds 
of CUE, is dismissed without prejudice.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



